DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application is being examined under the pre-AIA  first to invent provisions. 
Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claim 1-2,10-11 is/are rejected under 35 U.S.C. 103 as being unpatentable over US 9857468 B1 (Eichenholz et al.) in view of KR 20010041181 A (Bell et al.)1.
                              Claim 1, Eichenholz teaches a light and detection ranging (LiDAR) system for a vehicle, comprising:                                                                                                            
                                 a laser generator (see figure 6 Ref 300) generating an optical signal (col 15 lines 34-50 note pulses) […];
                              Eichenholz fails but Bell teaches an optical signal having an address signal and a pulse signal (line 177 note packet includes address bit and data bit, line 178 note TX signal 410 is the pulse signal); 
                             Eichenholz teaches a plurality of LiDAR sensors (see figure 6 Ref 310).                               Eichenholz fails but Bell teaches  plurality of sensors are connected to an optical fiber bus (see figure 2, line 49 note data bus 220, line 58 note bus 220 and fiber), wherein each of the plurality of LiDAR sensors determines whether the pulse signal of the optical signal is received according to the address signal of the optical signal (line 177 note the packet includes an address bit and a data bit. Each radar sensor 1600 is assigned an address so that the controller 1402 can transmit a specific command to a specific radar sensor. If the address bit in the packet matches the address of the radar sensor 1600, the data bit of the packet is interpreted as a command and data for the radar sensor 1600. Note both Eichenholz and Bell teaches electromagnetic radiation that are processed in a similar way. ).  
It would have been obvious to one of ordinary skill in the art before the effective filling date to have combined the references of  Eichenholz and Bell because Bell teaches (line 58 note coupling the radar sensor and / or controller 222 with the universal vehicle bus, greater interaction between the radar system and other systems in the vehicle, such as, for example, an auto-braking system, an airbag system, a display system ).
                                Claim 2, Eichenholz as modified in view of Bell teaches the LiDAR system of claim 1, wherein the optical signal is a laser signal having a single wavelength ( Eichenholz see figure 1 col 3 line 24-25 note particular wavelength. Note figure 1 is compatible with figure 6, col 15 line 50-55 note system 100 and sensor heads 310 ).  
                           Claim 10, Eichenholz as modified in view of Bell teaches the LiDAR system of claim 1.  Eichenholz  teaches wherein the optical signal is output by the laser generator (see figure 6 Ref 300). 
                            Eichenholz fails but Bell teaches  the signal is broadcasted through the optical fiber bus (line 58 note bus 220 and fiber).  
                         It would have been obvious to one of ordinary skill in the art before the effective filling date to have combined the references of  Eichenholz and Bell because Bell teaches (line 58 note coupling the radar sensor and / or controller 222 with the universal vehicle bus, greater interaction between the radar system and other systems in the vehicle, such as, for example, an auto-braking system, an airbag system, a display system ).
                          Claim 11, Eichenholz teaches an operating method of a light and detection ranging (LiDAR) system for a vehicle, the operating method comprising: 
                       generating an optical signal (col 15 lines 34-50 note pulses) by a laser generator (see figure 6 Ref 300) […];
                      
                       Eichenholz fails but Bell teaches an optical signal having an address signal and a pulse signal by a laser generator (line 177 note packet includes address bit and data bit, line 178 note TX signal 410 is the pulse signal);
                             Eichenholz teaches a plurality of LiDAR sensors (see figure 6 Ref 310). Eichenholz fails but Bell teaches  determining, by each of a plurality of LiDAR sensors, whether the address signal of the optical signal received through an optical fiber bus corresponds to an address of each of the plurality of LiDAR sensors (line 177 note the packet includes an address bit and a data bit. Each radar sensor 1600 is assigned an address so that the controller 1402 can transmit a specific command to a specific radar sensor. If the address bit in the packet matches the address of the radar sensor 1600, the data bit of the packet is interpreted as a command and data for the radar sensor 1600);
                                and receiving a pulse signal of the optical signal by a LiDAR sensor in which the address signal corresponds to the address of the LiDAR sensor (line 177 note the packet includes an address bit and a data bit. Each radar sensor 1600 is assigned an address so that the controller 1402 can transmit a specific command to a specific radar sensor. If the address bit in the packet matches the address of the radar sensor 1600, the data bit of the packet is interpreted as a command and data for the radar sensor 1600. Line 178 note TX signal 410 is the pulse signal).  
  

Allowable Subject Matter
Claim 3-8, and 12-17 are objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.
                         Regarding claim 3,12, the closest prior art, neither alone nor in combination, sufficiently discloses the claimed invention in such a way that the combination of limitations would be rendered anticipatory or obvious to one of ordinary skill in the art. The closest prior art Eichenholz and Bell teaches multiple sensors but fails to teach wherein each of the LiDAR sensors includes a first optical switch receiving the address signal through the optical fiber bus, and a second optical switch receiving the pulse signal through the optical fiber bus. The rest of the claims are dependent claims. However, the prior art, when taken alone, or, in combination, cannot be construed as reasonably teaching or suggesting all of the elements of the claimed invention as arranged, disposed, or provided in the manner as claimed by the Applicant.
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to SANJIDA NASER whose telephone number is (571)272-5233. The examiner can normally be reached M-F 8-5 EST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Yuqing Xiao can be reached on (571)270-3603. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/SANJIDA NASER/Examiner, Art Unit 3645        

/LUKE D RATCLIFFE/Primary Examiner, Art Unit 3645